
	
		I
		111th CONGRESS
		2d Session
		H. R. 6195
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for additional district court judges for
		  certain judicial districts, and to provide for the cross-designation of special
		  assistant United States attorneys to prosecute certain border-related offenses,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Justice Along the Southwest
			 Border Act of 2010.
		2.Additional
			 Judgeships for certain judicial districts
			(a)In
			 generalThe President shall
			 appoint, by and with the advice and consent of the Senate—
				(1)1
			 additional district judge for the district of Arizona;
				(2)4
			 additional district judges for the eastern district of California;
				(3)4
			 additional district judges for the central district of California;
				(4)4
			 additional district judges for the northern district of California;
				(5)1
			 additional district judge for the district of New Mexico;
				(6)2
			 additional district judges for the southern district of Texas;
				(7)1
			 additional district judge for the eastern district of Texas; and
				(8)4
			 additional district judges for the western district of Texas.
				(b)Existing
			 JudgeshipsThe existing
			 judgeships for the district of Arizona, the eastern district of Texas, and the
			 district of New Mexico authorized by section 312(c) of the 21st Century
			 Department of Justice Appropriations Authorization Act (Public Law 107–273, 116
			 Stat. 1758), as of the effective date of this Act, shall be authorized under
			 section 133 of title 28, United States Code, and the incumbents in those
			 offices shall hold the office under section 133 of title 28, United States
			 Code, as amended by this Act.
			(c)Temporary
			 Judgeship
				(1)The President
			 shall appoint, by and with the advice and consent of the Senate—
					(A)1 additional judge
			 for the district of Arizona;
					(B)1 additional judge
			 for the eastern district of California;
					(C)1 additional judge
			 for the central district of California; and
					(D)1 additional judge
			 for the northern district of California.
					(2)The first vacancy
			 in the office of district judge in each judicial district to which a judge is
			 appointed under paragraph (1), occurring 10 years or more after the date of
			 enactment of this Act, shall not be filled.
				(d)TablesIn order that the table contained in
			 section 133(a) of title 28, United States Code, will, with respect to each
			 judicial district, reflect the changes in the total number of permanent
			 district judgeships authorized as a result of subsections (a) and (b) of this
			 section, such table is amended—
				(1)by striking the
			 item relating to Arizona and inserting the following:
					
						
							
								
									Arizona14
									
								
							
						;
				(2)by striking the item relating to California
			 and inserting the following:
					
						
							
								
									California:
									
									Northern18
									
									Eastern10
									
									Central31
									
									Southern13
									
								
							
						;
				(3)by striking the item relating to New Mexico
			 and inserting the following:
					
						
							
								
									New
						Mexico8
									
								
							
						;
					and(4)by striking the item relating to Texas and
			 inserting the following:
					
						
							
								
									Texas:
									
									Northern12
									
									Southern21
									
									Eastern9
									
									Western17
									
								
							
						.
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section, including such sums as may be necessary to provide appropriate space
			 and facilities for the judicial positions created by this section.
			3.Special assistant
			 United States attorneys' program
			(a)In
			 generalThe Attorney General shall allocate any amounts
			 appropriated pursuant to the authorization under subsection (c) for the hiring
			 and training of special assistant United States attorneys.
			(b)Use of
			 fundsThe funds allocated under subsection (a) shall be used
			 to—
				(1)train local
			 prosecutors in techniques used to prosecute border-related offenses
			 cases;
				(2)train local
			 prosecutors in Federal and State laws relating to border-related
			 offenses;
				(3)cross-designate
			 local prosecutors as special assistant United States attorneys; and
				(4)hire additional
			 local prosecutors who—
					(A)with the approval
			 of the United States attorney, shall be cross-designated to prosecute both
			 Federal and State border-related offenses cases; and
					(B)shall be assigned
			 a caseload, whether in State court or Federal court, that gives the highest
			 priority to cases in which—
						(i)charges of
			 border-related offenses are submitted by law enforcement for consideration;
			 and
						(ii)the defendant has
			 been previously convicted of a border-related offense.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the provisions of this section.
			(d)DefinitionIn
			 this section, the term border-related offense means any of the
			 following:
				(1)Any offense under section 274(a), 274C(e),
			 275, 276, 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a),
			 1324c(e), 1325, 1326, 1327, 1328).
				(2)Any offense under
			 section 545 or 546 of title 18, United States Code, if the relevant merchandise
			 is a controlled substance.
				(3)Any offense under
			 section 1010, 1012, or 1013 of the Controlled Substances Act (21 U.S.C. 960,
			 962, 963).
				(4)Any offense under
			 chapter 69 of title 18, United States Code.
				(5)Any offense under
			 section 2424 of title 18, United States Code.
				
